11 U.S. 1 (1812)
7 Cranch 1
HUDSON & SMITH
v.
GUESTIER.
Supreme Court of United States.
February 3, 1812.
March 12, 1812.
February 10, 1812.
[Judges present ... . WASHINGTON, LIVINGSTON, TODD, DUVALL, & STORY.[*]]
BY THE COURT, that the case could not be re-heard after the term in which it had been decided.

GENERAL RULE.
Winder, requested information from the Court whether the general rule which directs that only two counsellors should be heard on each side of any cause in this Court, was intended to prevent the division of a cause into distinct points, and the hearing of two counsellors on each point.
Washington, justice. (The chief justice being absent) informed the bar that the Court considered the rule as inflexible, whatever may be the number of points or parties in a cause.
NOTES
[*]  The Chief Justice did not attend until Thursday, February 13. He received an injury by the over-setting of the stage coach on his journey from Richmond.